Title: From Alexander Hamilton to Lewis Tousard, 22 December 1799
From: Hamilton, Alexander
To: Tousard, Lewis


Philadelphia, Decr: 22. 1799
Sir
Agreeable to suggestions heretofore made I request that you will forthwith commence in conjunction with Major Hoops the preparation of a system of Regulations for the exercise of Artillery and for the police & service of the Corps of Artillerists in Camp Quarters and Garrisons. I forbear to enter into a particular detail of the course to be pursued relying upon the indications of the Subject and the knowledge and experience of the Gentlemen charged with it.
with true consideration   I am Sir   Your obed servt:
Major Toussard

